Citation Nr: 0109407	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  00-05 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased evaluation for degenerative 
disc disease of the thoracic spine, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for degenerative 
disc disease of the lumbar spine, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Robert W. Legg, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky.  The veteran, who had active service 
from July 1954 to June 1958, and from August 1958 to 
September 1982, appealed that decision.

In a February 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for a 
left knee disorder secondary to the veteran's degenerative 
disc disease of the thoracic and lumbar spine as not well 
grounded.  However, recent legislative changes have 
significantly altered VA's duty to assist, to include 
elimination of the requirement of submission of a "well-
grounded" claim before the duty to assist attaches.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-472, 
114 Stat. 2096 (2000) ("Veterans Claims Assistance Act").  
This law provides for the readjudication of certain claims 
denied or dismissed as not being well grounded which became 
final between July 14, 1999 and November 9, 2000, inclusive.  
114 Stat. at 2099-2100.  This issue is therefore referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the thoracic 
spine is manifested by subjective complaints of pain, with no 
objective evidence of ankylosis or neurological involvement.  
This disability has been assigned the highest evaluation 
available under the code provision that evaluates limitation 
of motion of the thoracic spine.

2.  The veteran's degenerative disc disease of the lumbar 
spine is manifested by painful motion, and palpation of the 
lumbar spine elicits pain.  This disability is not manifested 
by neurological involvement, muscle spasm, or postural 
abnormalities.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for degenerative disc disease of the thoracic spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic 
Codes 5291, 5293 (2000); Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-472, 114 Stat. 2096 (2000).

2.  The criteria for an evaluation in excess of 20 percent 
for degenerative disc disease of the lumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.321(b), 4.1-4.40, 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-472, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A December 1984 rating decision granted service connection 
for degenerative arthritis of the thoracic and lumbar spine, 
finding that this disability was 10 percent disabling in the 
aggregate.  This current claim was received in June 1999.  
Following two VA examinations and an RO hearing, a May 2000 
hearing officer's decision separated the veteran's 
disabilities into two separately ratable disabilities.  The 
RO hearing officer continued a 10 percent disability 
evaluation for degenerative disc disease of the thoracic 
spine, and assigned a 20 percent disability evaluation for 
degenerative disc disease of the lumbar spine.  While a 10 
percent evaluation assigned to the degenerative disc disease 
of the thoracic spine is the highest available under the 
Rating Schedule based upon limitation of motion, it is not 
the highest evaluation available under the criteria used to 
evaluate intervertebral disc disease.  Likewise the 20 
percent evaluation assigned for degenerative disc disease of 
the lumbar spine is not the highest available under the 
Rating Schedule.  As such, each issue is still viable for 
appellate consideration by the Board.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

As a result of his claim for an increased evaluation, the 
veteran was provided two VA examinations of his back.  In 
this respect, the Board finds that the requirements of a VA 
examination, as mandated by the Veterans Claims Assistance 
Act of 2000, have been met.  See generally, Veterans Claims 
Assistance Act.  He has been provided a statement of the case 
and a supplemental statement of the case, informing him of 
the criteria for higher evaluations.  In his December 1999 
substantive appeal, the veteran indicated that he had 
received VA treatment for his various orthopedic disorders.  
VA treatment records from the VA medical center in Louisville 
have been obtained.  Further development does not appear to 
be warranted to comply with the Veterans Claims Assistance 
Act.  Id.

An October 1998 VA treatment record noted the veteran's 
history of degenerative joint disease of the back, but the 
focus of the treatment was a painful left knee.  The 
veteran's first VA examination was provided in April 1999.  
The veteran reported last working in 1992, but there was no 
indication that he left his last employer, or any employer, 
as a result of service-connected disabilities.  He reported 
that he was remodeling his home and owned a farm.  The 
veteran informed the examiner that he had intermittent sharp 
pain in his back, which would extend to the left lower 
extremity.  He complained of numbness and tingling of the 
left foot only.  He denied bowel or bladder involvement, and 
stated that he had full range of motion of the spine.  

Objectively, the veteran's lumbosacral spine had forward 
flexion of 85 degrees without pain, and full extension 
without pain.  The other motions were likewise described as 
full without pain; the veteran specifically denied pain to 
palpation of the spine or paraspinal muscles.  The veteran 
did complain of pain in the right lower quadrant of the 
abdomen with right lateral bending of the lumbosacral spine.  
There was no muscle spasm, postural abnormalities or fixed 
deformities.  The examiner noted that there were no 
neurological abnormalities.  Muscle strength was 5/5 in the 
lower extremities.  Balance was described as normal, and 
reflexes were 2+ bilaterally.  Straight leg tests were 
negative.  Deep tendon reflexes were 2+ in the bilateral 
lower extremities.  Sensation was intact to light touch, 
bilaterally.  Peripheral pulses were 2+ in the bilateral 
lower extremities.  There was no peripheral edema.  The 
veteran was noted to be walking with a limp because of the 
left knee.  No back brace was noted, and the examiner noted 
that the veteran was not using a cane, crutch or other 
assistive device to ambulate.  The veteran was diagnosed with 
degenerative disc disease of the thoracic and lumbar spine.

The veteran informed an RO hearing officer in February 2000 
that he did not have any treatment since the September 1999 
VA examination for his service-connected disabilities, and he 
denied private treatment.  The veteran stated that his pain 
would spike intermittently, with the pain on occasion 
reaching a 9/10 on a scale to 10.  However, the veteran also 
stated that he had pain everyday.  He further testified that 
a precipitating factor in his pain was lifting; for example, 
he stated that after installing a rock walkway his back was 
particularly painful.  Finally, the veteran related that he 
used anti-inflammatory medication.  

The veteran was again examined for compensation purposes in 
April 2000.  In large part, the results from that examination 
report are the same as that shown earlier.  At that time, the 
veteran reported that he maintained an 87 acre farm.  He 
continued to report constant back pain that radiated to the 
left lower extremity as well as numbness and tingling in that 
extremity.  He complained of weakness, stiffness, 
fatigability, and lack of endurance of the spine.  He 
reported that he had a brace that he had bought over the 
counter that he used with extensive work.  

Objectively, forward flexion of the lumbar spine was to 75 
degrees, with visible evidence of pain.  Motion, however, was 
continued to 95 degrees.  There was full extension, also with 
pain.  The remaining motion of the lumbosacral spine was full 
without pain.  There was pain to palpation of the lumbar 
spine and paraspinal muscles of the lumbar spine.  However, 
there was no pain to palpation of the thoracic spine.  Heel, 
toes and tandem walk was done within normal limits.  As 
before, there was no spasm, postural abnormalities or fixed 
deformity.  Musculature was within normal limits.  Straight 
leg testing was negative, bilaterally.  Muscle strength in 
the right lower extremity was 5/5.  In the left, it was 5/5 
from the hip to the knee, 4/5 from the knee to the foot with 
diminished dorsiflexion and 5/5 plantar flexion of the left 
foot.  Deep tendon reflexes were not elicited.  Sensation was 
intact to light touch of the lower extremities.  Peripheral 
pulses were 2+.  The examiner reported that there was 
objective evidence of painful motion and tenderness to 
palpation of lumbosacral spine and some objective evidence of 
weakness of the left lower extremity distal to the knee.  
However, he also reported that there was no neurological 
involvement.  

The examiner concluded that there were no neurological 
findings of the lower extremities to warrant further testing 
for neuropathy or radiculopathy of the left lower extremity.  
He found no functional loss of the spine due to pain.  He 
restated that the veteran was able to complete forward 
flexion to 75 degrees with stated pain, but was able to 
continue through to 95 degrees with pain.  Testing of the 
muscle strength of the lower extremities was repeatedly done 
with no change so there was no loss of muscle strength or 
functional loss from pain or fatigue.  He opined that the 
veteran's left lower extremity complaints were likely 
unrelated to his back and concluded that he thought that the 
veteran still had difficulty from his left knee surgery of 
January 1999, and noted that the veteran's report of leg 
cramping of the left lower extremity was felt by his primary 
care physician to be related to sleep apnea with nocturnal 
leg cramps.

The VA utilizes a Rating Schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The percentage ratings represent, as 
far as can practicably be determined, the average impairment 
in earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  It is thus essential, both 
in the examination and in the evaluation of disability, that 
each disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.1.  However, the current level of disability is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40 (2000).  In DeLuca 
v. Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (Court) held that functional loss 
due to pain must also be considered in evaluating a service-
connected orthopedic disorder in which the criteria is 
limitation of motion.  

The veteran's degenerative disc disease of the thoracic spine 
has been assigned the highest evaluation available, 10 
percent, under Diagnostic Code 5291, which evaluates loss of 
range of motion of the thoracic spine.  Moderate or severe 
limitation of motion of the dorsal (thoracic) segment of the 
spine warrants a 10 percent evaluation.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5291 (2000).  The Board is thus, 
bound to explore the potential applicability of other 
diagnostic codes.  As there is no evidence of ankylosis of 
the thoracic spine, the Board finds that a higher evaluation 
under Diagnostic Code 5288 is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5288 (2000).  

The Board has also considered other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5293, a 10 percent 
evaluation is assigned for mild intervertebral disc syndrome, 
a 20 percent evaluation is assigned for moderate 
intervertebral disc syndrome with recurring attacks, a 40 
percent evaluation is assigned for severe disc syndrome with 
recurring attacks with intermittent relief, and a 60 percent 
evaluation is assigned for pronounced intervertebral disc 
syndrome with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief. 

The Court has held that where a diagnostic code is not 
predicated on limited range of motion alone, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 (2000), with respect to pain, 
do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  However, General Counsel of VA has issued an opinion 
in which it was held that 38 C.F.R. § 4.71a, Diagnostic Code 
5293, intervertebral disc syndrome, involves loss of range of 
motion because the nerve defects and resulting pain 
associated with injury to the sciatic nerve may cause 
limitation of motion of the cervical, thoracic, or lumbar 
vertebrae.  Therefore, pursuant to Johnson v. Brown, supra, 
38 C.F.R. §§ 4.40 and 4.45 must be considered when a 
disability is evaluated under this Diagnostic Code.  
VAOPGCPREC 36-97 (Dec. 12, 1997).

In this regard, the Board observes that abnormal neurological 
findings as it relates to the veteran's thoracic spine were 
absent on both VA examinations conducted in connection with 
this appeal.  No neurological findings were found on the 
earlier VA examination and on the later examination, the 
examiner specifically noted that the veteran's complaints 
regarding the left lower extremity was likely due to other 
nonservice-connected disability.  Further, to the extent that 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 must be 
considered, the Board notes that at the time of the September 
1999 examination, there was no objective evidence of painful 
motion, weakness, or fatigue associated with the thoracic 
spine such that would afford the veteran a higher evaluation.  
Further, on examination in April 2000, the Board notes that 
while there was some painful forward flexion at 75 degree, 
the examiner specifically found that there was no functional 
loss due to pain as the veteran was able to continue through 
with forward flexion to 95 degrees.  He also found, 
specifically, that there was no loss of muscle strength or 
functional loss from pain or fatigue on repeat testing of the 
muscles.  Based on the forgoing, the Board finds that the 
preponderance of the evidence is thus against this claim, and 
the benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102 (2000).  

Turning to the veteran's degenerative disc disease of the 
lumbar spine, the Board has considered the provisions of 
Diagnostic Codes 5293 and 5295.  The criteria for ratings 
under Diagnostic Code 5293 are set forth above.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2000).  Diagnostic 
Code 5295 provides that a 20 percent evaluation is warranted 
when there is muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in the standing 
position.  A 40 percent evaluation, the highest under that 
code, is warranted with the listing of the whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of these with abnormal 
mobility on forced motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5295 (2000).  Finally, Diagnostic Code 5292 provides 
that moderate limitation of motion of the lumbar spine 
warrants a 20 percent evaluation, while severe limitation of 
motion warrants a 40 percent evaluation, the highest 
available under that code.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2000).  

In light of the above, the Board finds that the preponderance 
of the evidence is also against the claim for a higher 
evaluation for degenerative disc disease of the lumbar spine.  
With respect to the criteria for intervertebral disc disease, 
set forth above, the Board notes that the evidence does not 
show a disability that is severe in nature with recurring 
attacks and intermittent relief. The veteran has had 
complaints of pain radiating into the left lower extremity as 
well as numbness and tingling of the left leg.  However, 
examinations conducted in connection with this appeal reveal 
that sensation and motor examinations were essentially normal 
as they relate to the back.  Further, to the extent that the 
examiner found some objective evidence of weakness of the 
left lower extremity distal to the knee, the examiner clearly 
attributed such findings to other nonservice-connected 
disability.  He clearly stated that there were no 
neurological abnormalities.  Further, there is no evidence of 
demonstrable muscle spasm or absent ankle jerk upon VA 
examinations.  There is no evidence of sciatic neuropathy or 
neurological deficits. There is no symptomatology which the 
veteran has reported which is consistent with moderate, 
severe or pronounced symptomatology as described in 
Diagnostic Code 5293.  The veteran testified at his hearing 
that he was in fact able to install a stone walkway at his 
home, which is not consistent with severe disc 
symptomatology.  In short, the preponderance of evidence is 
against the assignment of a disability evaluation in excess 
of 20 percent under Diagnostic Code 5293.

The Board also finds that the evidence does not show severe 
limitation of motion of the lumbar spine such that an 
increase would be warranted under the provisions of 
Diagnostic Code 5292.  There was no objective evidence of 
painful motion on VA examination in September 1999 and on VA 
examination in April 2000, only forward flexion was slightly 
limited by pain although full forward flexion was 
accomplished.  

The Board has considered whether the provisions of 38 C.F.R. 
§ 4.40 and 4.45 would provide higher evaluations under either 
Diagnostic Code 5293 or 5295.  However, as noted above, 
painful motion was not noted on VA examination in September 
1999 and the examiner in April 2000 found that there was no 
functional loss due to pain or fatigue.  Thus, while the 
Board concedes that there is some objective evidence of 
painful motion, there is, however, no objective evidence that 
there is additional functional impairment beyond that 
contemplated by the current rating that warrants a higher 
evaluation based either on limitation of motion of the lumbar 
spine or on intervertebral disc disease.  The Board finds 
that the demonstrated painful motion is clearly contemplated 
by the current evaluation.

Finally, the Board has considered whether the provisions of 
Diagnostic Code 5295 would afford the veteran a higher 
rating, and again, must conclude that it would not.  In this 
regard, the Board notes that severe lumbosacral strain would 
have to be demonstrated.  However, the Board observes that on 
neither relevant VA examination was there evidence of listing 
of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending, 
loss of lateral motion with evidence of osteoarthritis 
changes or narrowing or irregularity of the joint space, or 
even some of the above with abnormal mobility of forced 
motion.  Essentially, the veteran has not displayed any 
postural abnormalities during this claim, nor has spasm been 
noted.  A loss of lateral spine motion has likewise not been 
shown.  Limitation of forward bending can best be described 
as slight.  These manifestations do not warrant an evaluation 
in excess of 20 percent under either Diagnostic Code 5292 or 
5295.  

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the claim under 
these code provisions.  The evidence is not in equipoise and 
the benefit of the doubt rule is not applicable.  38 C.F.R. 
§ 3.102.

Finally, the Board finds that the evidence of record does not 
present such "an exceptional or unusual disability picture 
as to render impractical the application of the regular 
rating schedule standards."  38 C.F.R. § 3.321(b)(1) (2000).  
In this regard, the Board finds that there has been no 
assertion or showing by the veteran that either disability 
under consideration has resulted in marked interference with 
his employment or necessitated frequent periods of 
hospitalization.  The record reflects that the veteran is 
retired, and he has not alleged, nor does the record reflect, 
that degenerative disc disease of the thoracic or lumbar 
spine has interfered with employment.  The record does not 
reflect any hospitalization for either disability.  In the 
absence of such factors, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).



ORDER

A disability evaluation in excess of 10 percent for 
degenerative disc disease of the thoracic spine is denied.

A disability evaluation in excess of 20 percent for 
degenerative disc disease of the lumbar spine is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

